Title: To Thomas Jefferson from C. W. F. Dumas, 26 May 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 26e. May 1790

Quelque attentif que je sois dans ma solitude aux affaires générales de l’Europe, elles sont encore un Chaos pour moi, et pour les plus clairvoyants, et elles le seront jusqu’à-ce que tout soit arrangé en France.—Delà, ou d’une funeste Contrerévolution (laquelle pourtant me paroît aussi absurde, aussi impossible aujourd’hui, qu’une bombe qui feroit sauter la France entiere comme un Magasin à poudre) dépend le sort futur, en bien ou en mal, de toute l’Europe: l’extinction finale de toutes les Papimanies, Féodomanies, de toutes les craties oppressives; le triomphe, doucement progressif, et enfin universel, de la liberté civile et religieuse:—ou, le retour hideux de toute cette Europe à des siecles d’ignorance, de stupidité et de barbarie. Dieu l’en préserve!
L’Ambassadr. d’Angleterre ici, depuis quelques semaines, recoit de fréquents Exprès de sa Cour, et a des Conférences ensuite avec le Grand Pensionnaire. Est-ce sur les Affaires d’Espagne? ou celles-ci ne servent-elles que de prétexte, pour continuer, en armant toujours, de se mêler derrière le rideau des affaires du Nord? C’est un secret que le temps développera.
du 29e. J’Allois expédier ce paquet, lorsque la nouvelle arrivée de l’importante question, du Droit de la Guerre et de la Paix, décidée par l’Assemblée nationale en France, selon les articles qu’en donne la Gazette hollandoise de Rotterdam ci-jointe. Dans la supposition que nous les aurons en françois dans la feuille de Mr. Luzac, j’ai pris le parti d’attendre pour pouvoir l’ajouter au paquet. Reste à savoir si le Roi fonctionnera cette Loi, qui paroît calculée à prevenir  toute guerre injuste que voudroit exciter l’ambition ou la cupidité Ministérielle: et s’il remporte cette victoire sur lui-même, reste à savoir après tout, si le caractere de la nation francoise comportera le repos qu’on se promet de tant de sagesse et de moderation.
du 2e. Juin. Les Suisses font mine de vouloir aussi remuer contre leurs Oligarchies. En Savoie, 2000 Dauphinois, peut-être appellés par les Savoyards mêmes, y sont entrés à main armée. La Guerre n’a pas encore éclatté entre le Roi de Prusse et les 2 Cours Impériales. Tout cela me paroît devoir être indifférent à nos heureux Etats; mais ce qui, selon moi, ne peut pas l’être, c’est la guerre entre l’Espagne et l’Angleterre qui, dit-on maintenant, n’aura pas lieu. Quoiqu’il en soit, et au milieu de toutes les querelles de la terre habitable, je prie [Dieu] de maintenir les Etats-Unis en paix et en prospérité, de benir leur Auguste Congrès et leurs illustres Président et Ministres, De Votre Excellence le tres-respectueux, humble obéissant & fidele Serviteur,

C W F Dumas


P.S. du 5e. Le Roi agrée le Décret de l’Assemblée Nationale, et les deux Partis en paroissent contents. Tant mieux.

